Citation Nr: 0928984	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a disability 
manifested by insomnia, claimed as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	David P. Mester, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to January 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision that, in pertinent 
part, denied service connection for PTSD and depression, 
bilateral hip necrosis, and insomnia.  The Veteran timely 
appealed.

In September 2007, the Veteran testified during a hearing 
before the undersigned at the RO.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
and his attorney when further action is required.


REMAND

PTSD, Depression, Insomnia

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2008).  

The evidence reflects that on VA examination in May 2005, the 
diagnostic impression was PTSD. 

Stressor Verification 

The Veteran's service personnel records indicate that he 
served in Vietnam from January 1971 to January 1972, and was 
assigned to the 981st Military Police Company (Sentry Dog).  
One of the in-service stressors reported by the Veteran was 
the nighttime explosion of an Air Force ammunition dump 
loaded with Napalm bombs, and located approximately three 
miles from the Veteran.  The Veteran testified that it 
suddenly became lighter than day, and that he and his dog 
were hit by a blast of hot wind.  The dog jumped into a 
bunker, taking the Veteran with him.  The Veteran testified 
that it seemed like it would never end, and that he had 
recurring nightmares of the incident.  

This evidence does not reflect that the Veteran personally 
participated in combat.  Regarding his other claimed 
stressors, the Board notes that, to date, the Veteran's 
descriptions of having experienced stressors in Vietnam have 
been vague and extremely general.  The Veteran's descriptions 
did not include any specific names, locations, or dates 
regarding these claimed events.  Prior to attempting stressor 
verification, the RO should, once again, request from the 
Veteran a statement containing as much detail as possible 
regarding the stressors to which he asserts he was exposed 
during service.  He should be asked to provide specific 
details of the claimed stressful events during service, such 
as dates, locations, detailed descriptions of the events, his 
service units at the time of the stressors, and the duty 
assignments, full names and any other identifying information 
concerning other individuals involved in the stressor events.  
He should be notified that this information is critical to 
the attempted verification of his claimed stressors.  This is 
particularly why the Veteran should be informed of the need 
for additional information.

However, regardless of the Veteran's response, the RO should 
then specifically summarize any information obtained from the 
Veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors; this 
information, as well as copies of the Veteran's DD Form 214 
and DA Form 20 (in Notebook), if deemed necessary, should be 
forwarded to the JSRRC for verification of his claimed 
stressors.

If the occurrence of a claimed stressor is independently 
corroborated, then the RO should arrange for the Veteran to 
undergo VA examination for purposes of determining whether 
any corroborated in-service stressor is sufficient to support 
a diagnosis of PTSD.  Otherwise, the Veteran should undergo 
VA examination for purposes of determining whether the 
Veteran has a current psychiatric disability other than PTSD 
that either had its onset during service or is related to his 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2008).  

Bilateral Hip Disorder, Depression, and Insomnia 
 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The post-service treatment records reflect that the Veteran 
has bilateral hip pain, diagnosed as bilateral vascular 
necrosis of the hips.  In 1980, he underwent total hip 
replacements.  VA outpatient treatment records also show 
complaints of insomnia in 2003 and in 2005.

The Veteran claims that current hip disability and insomnia 
are related to service, including inservice exposure to 
herbicides, but that they were not detected at service 
discharge because of their nature.  The evidence needed to 
substantiate the Veteran's claims for service connection for 
a bilateral hip disability and for insomnia is competent 
evidence that each of the current disabilities is the result 
of the exposure or other disease or injury in service.  A 
September 2001 VA letter indicates that the results of the 
Veteran's Agent Orange examination in August 2001 revealed 
depression, insomnia, and hip pain.  Under these 
circumstances, the RO should afford the Veteran an 
examination to determine whether he currently has a bilateral 
hip disability, depression, and/or a disability manifested by 
insomnia that is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran has claimed treatment from VA facilities in 
Worcester, Newington, Willimantic and West Haven.  He has 
also referred to treatment from a private treatment provider 
in Windham.  An attempt should be made to secure any 
pertinent records not already in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the identifying information and 
necessary authorization for the RO to 
request and obtain the records of the 
Veteran's treatment by a medical provider 
in Windham, referred to at his September 
2007 hearing.  Complete treatment records 
from the VA facilities in Willimantic, 
Worcester, West Haven and Newington (not 
already of record) should be obtained and 
associated with the claims folder.  

2.  Ask the Veteran to specify, in as 
detailed a fashion as possible, the 
circumstances surrounding the claimed 
stressor incident(s) which reportedly 
occurred in Vietnam.  He should specify, 
to the extent possible, the location and 
date of each event identified, the unit 
to which he was assigned at the time, and 
the full names of other individuals 
participating, if known, in addition to 
any other identifying information which 
may be relevant.  The Veteran should be 
informed that the information is 
necessary to obtain supportive evidence 
and that failure to respond may result in 
an adverse determination.  The Veteran's 
response should be associated with the 
claims folder.

3.  Obtain the Veteran's complete 
personnel folder and associate it with 
the claims folder.  

4.  Attempt to verify the Veteran's 
claimed stressors through the service 
department or other appropriate sources.  
If unable to verify claimed stressors, 
provide JSRRC with a copy of the 
Veteran's DD Form 214 and DA Form 20 (in 
Notebook), his unit of assignment, and a 
summary of the Veteran's claimed 
stressor-namely, a nighttime explosion 
of an Air Force ammunition dump that was 
located approximately three miles from 
the Veteran's assigned unit's location in 
Vietnam.  Request copies of the Veteran's 
unit histories for 1971, and other 
documentation that might corroborate the 
Veteran's claimed in-service stressors; 
and also request confirmation of negative 
findings. 

5.  The RO should then make a 
determination as to whether there is 
evidence corroborating a claimed in-
service stressor. 

6.  If evidence corroborating a claimed 
in-service stressor is received, the 
Veteran should be afforded a psychiatric 
examination.  The claims folder should be 
made available to the examiner for review 
and the examiner should indicate that the 
claims folder was reviewed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation-such as the Minnesota 
Multiphasic Personality Inventory-should 
be accomplished.   The examiner should 
determine whether the Veteran currently 
suffers from PTSD.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD. 

The examiner should also identify any 
other current psychiatric disability, to 
include depression and/or insomnia; and 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include the in-
service stressors reported by the 
Veteran.  The examiner should provide a 
rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

7.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of a bilateral hip disability 
and insomnia.  For each disability, the 
examiner should determine:

Whether it is at least as likely as 
not (50 percent probability or more) 
that any such disability is the 
result of disease or injury incurred 
or aggravated during service, to 
specifically include the in-service 
exposure to herbicide or other 
disease or injury suffered by the 
Veteran.  The examiner should 
provide a rationale for opinions 
offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report 
should note review of the file.

8.  After ensuring that the requested 
actions are completed, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, 
the RO must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his attorney until 
they are notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




